DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. It is responsive to the amendments and response dated 5/25/21. Claims 1 and 3-21 are presented for examination.

Response to Arguments
2.	Applicant’s arguments/amendments, see page 8 of the response filed 05/25/2021, with respect to the objections to claims 1, and 3-6 have been fully considered and introduced no new matters into the claims.  Accordingly, the obviousness-type rejections of these claims are herein withdrawn since the amendments remedied the previous issues. 

Allowable Subject Matter
3.    Claims 1, 3-21, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kariathungal et al. (US 20080166070), discloses a method for adapting a hanging protocol based on efficiency of use and includes monitoring of usage information for the hanging protocol, determining a productivity factor based on efficiency of a first user during a reading of an image study, and recommending at least one of a hanging protocol selection and hanging protocol change to a second user based on the productivity factor. See paragraphs 10-11. 
Magsig et al. (US 20080123917) discloses an analogous art including a means that enables a user to signify the completion of an imaging study based upon rules configured by the user. See paragraphs 5, and 18-20.
In contrast, Applicant's claimed invention provides a technique for a computer-based analytic framework whereby image-based information from a variety of different sources can be integrated using a rule derived basis to display image sets, so as to provide increased ability to diagnose and evaluate a patient’s condition. The technique provides for the selection of studies (e.g., set of images produced by an examinations), based on some particular characteristic (e.g., anatomical, disease-based, or both), for review by a physician or diagnostician. Once a First Study is selected, an Additional Candidate Study can be selected based on the anatomical location of the First Study. Therefore, if the First Study is a Chest X-Ray, an Additional Candidate Study can be a Chest CT scan, MRI, positron-emission tomography (PET) scan, or other image of the chest. Alternatively, if a First Study is an X-Ray image of the gastrointestinal tract, an Additional Candidate Study could be a series of X-Ray images taken after ingestion of a contrast agent (such as barium). It can be appreciated that such anatomically selected Additional Candidate Studies can be applied to any organ, organ system, or 
Accordingly, the Examiner respectfully submits that neither Kariathungal or Magsig, nor the combination thereof, teaches or suggests all the features as recited in claims 1 and 3-21 and exemplified in the above technique.
With respect to an example claim, claim 1, explicitly recites:
 receiving at the server from the client computer a first selection indicating a primary Study;  
receiving at the server a second selection indicating one or more Study Selection Rule parameters … from the client computer; and
responding to the client computer, comprising:
(a)    executing on the server digital data processor a render server program which selects a Study Selection Rule based on one or more Study Selection Rule parameters;
(b)    selecting on the server digital data processor a secondary Study based on the Study Selection Rule;
(c)    applying on the server digital data processor a Protocol Selection Rule to select a Display Protocol, where the Protocol Selection Rule is based on one or more parameters selected from the group consisting of one or more Digital Imaging and 
(d)    rendering on the server digital data processor one or more first Views of the primary Study and one or more second Views of the secondary Study based on the Display Protocol.
These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
06/24/2021